Citation Nr: 0904025	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-39 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to herbicide (Agent Orange) 
exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1952 to 
November 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
veteran relocated during the course of the appeal and 
jurisdiction of the claim was transferred to the RO in St. 
Paul, Minnesota.  

The Board notes the veteran submitted additional statements 
after certification of his appeal.  But his representative 
waived his right to have the RO initially consider this 
additional evidence in July 2008.  See 38 C.F.R. §§ 20.800, 
20.1304 (2007).   

The issue on appeal previously was before the Board in August 
2008 and January 2009.  But during the course of the appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), holding that "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  

VA disagreed with the Court's decision in Haas and sought to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is the receipt of the VSM or service on 
a vessel off the shore of Vietnam.  The veteran's claim for 
service connection for prostate cancer was unfortunately 
subject to this stay, as his service personnel records (SPRs) 
and one of his DD Forms 214 indicates that he received the 
VSM.  

However, most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court issued another decision 
which in turn reversed the previous decision of the Court.  
Specifically, the Federal Circuit Court upheld VA's prior 
requirement that a veteran must actually set foot within the 
land borders of Vietnam in order to be entitled to the 
statutory presumptions for disabilities claimed as a result 
of exposure to herbicides.  Regardless, the appellant in the 
Haas litigation filed for a rehearing of the Federal 
Circuit's decision, such that the decision was not yet final.  
However, more recently, the Haas litigation concluded, such 
that the stay for Haas-related cases was lifted and is no 
longer in effect.  See Chairman's Memorandum No. 01-09-04 
(January 22, 2009).  Therefore, the Board is now free to 
adjudicate the claim at issue in the present case.  

The Board adds that in the August 2008 Board decision, the 
Board denied another issue previously on appeal - an 
increased rating claim for hearing loss.  In the January 2009 
decision, the Board also dismissed the veteran's claim of 
service connection for prostate cancer as secondary to a 
service-connected left varicocele disorder, due to the 
veteran's failure to file a substantive appeal (VA Form 9) 
for that particular issue.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.302(b) (2008).  The veteran 
has not appealed either matter.  As such, they are no longer 
before the Board.  


FINDINGS OF FACT

1.  The veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.

2.  There is insufficient evidence to show that the veteran 
had exposure to Agent Orange or other herbicide agents during 
his military service in Thailand from August 1967 to August 
1968.    

3.  There is no evidence of prostate cancer or a prostate 
disorder in service or within one year after the veteran's 
separation from service, and no competent evidence of a nexus 
between the veteran's current prostate cancer and his period 
of active service, to include his alleged exposure to 
herbicides.


CONCLUSION OF LAW

Prostate cancer not incurred in or aggravated by service and 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2004 and 
July 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2006 letter from the RO further advised 
the veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the veteran with all general VCAA notice 
prior to the January 2005 adverse determination on appeal.  
But in Pelegrini II, the Court clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The Federal 
Circuit recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing the 
additional July 2006 VCAA notice letter prior to 
readjudicating the case by way of the August 2006 SSOC.  
Therefore, because VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
Board has not erred in finding that VA complied with its duty 
to notify.  In essence, the timing defect in the notice has 
been rectified, such that there is no prejudicial error in 
the timing of VCAA notice.   

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), SPRs, VA treatment records, 
and private medical evidence as authorized by the veteran.  
The RO also requested development from the National Personnel 
Records Center (NPRC) as to any record of exposure to 
herbicides for the veteran.  The veteran has submitted 
personal statements, private medical evidence, and military 
hospital records from Wilford Hall Medical Center.  The Board 
notes that no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's 
prostate cancer claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  However, the standards of McLendon are not 
met in this case.  The evidence does not reflect treatment 
for a prostate injury or condition in service.  Although 
prostate cancer is a presumptive herbicide disease, the 
veteran did not serve in Vietnam for purposes of applying the 
presumption.  Further, there is neither medical evidence 
demonstrating that any current residual prostate disorder is 
linked to service, nor credible evidence of continuity of 
symptomatology of a prostate disorder since service.  As 
service and post-service medical records provide no basis to 
grant the claim, and in fact provide evidence against the 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

As to presumptive service connection, some diseases on the 
other hand are chronic, per se, such as malignant tumors, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate 
cancer is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  

"Service in Vietnam" for purposes of this presumption 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 
2008, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it 
confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) 
as requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  A veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters was not entitled to presumptive service connection due 
to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d 
at 1193-1194.  In addition, the Federal Circuit held that 
"service in Vietnam" will not be presumed based upon the 
veteran's receipt of a Vietnam Service Medal (VSM).  See 
Haas, supra.  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  
  
In essence, if the veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumptions of 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran alleges that his recent prostate cancer and 
residuals thereof are related to exposure to Agent Orange or 
other herbicide agent during his military service in Thailand 
from August 1967 to August 1968 during the Vietnam era.  
Specifically, the veteran believes he was exposed on several 
occasions to ruptured or damaged drums and canisters of 
herbicide delivered from C-130 aircraft at Korat Air Force 
Base (AFB) in Thailand.  During his service in Thailand, his 
military occupational specialty (MOS) is listed as a freight 
traffic specialist in his SPRs.  See veteran's personal 
statements dated in July and September 2006, March 2007, and 
September 2008; and July 2008 Informal Hearing Presentation 
(IHP).  

Notably, one initial point worth noting in regards to this 
claim is that the veteran flatly admits, and his DD Form 214 
and other SPRs confirm, that he did not have "service in 
Vietnam" for purposes of the automatic presumption of 
service connection for prostate cancer associated with 
exposure to herbicides (including the dioxin in Agent Orange) 
in Vietnam.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6), 
3.309(e), 3.313(a).  Although the veteran's service in 
Thailand made him eligible to receive the VSM, at various 
times throughout the appeal, the veteran has admitted that he 
did not set foot in Vietnam.  See August 2004 claim; 
September 2006 and September 2008 personal statements; and 
March 2005 notice of disagreement (NOD).  Therefore, it 
cannot be presumed that he was exposed to a herbicide agent 
during his service.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, treatment records from 
Wilford Hall Medical Center at Lackland AFB dated in 1999 and 
2000, in addition to records from North Memorial Hospital 
dated in 2005 and 2006 reveal current diagnoses and surgery 
for prostate cancer and residuals thereof.  Therefore, the 
evidence clearly shows prostate cancer with residuals.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the veteran's military 
service, including his alleged exposure to Agent Orange or 
other herbicide while in Thailand.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Another threshold question is whether there is sufficient 
evidence that the veteran was exposed to herbicides in 
Thailand.  If the veteran was so exposed, the presumption of 
service connection found in 38 C.F.R. § 3.309(e) for 
herbicide-related diseases would apply, since the veteran has 
been diagnosed with recent prostate cancer.  However, here, 
there is nothing in the record, other than his statements, 
that the veteran was exposed to any toxins or herbicide while 
stationed in Thailand.  The veteran may have handled drums of 
herbicide due to his MOS as a freight traffic specialist.  
But his SPRs are negative for any herbicide exposure or any 
record of exposure to damaged canisters.  In fact, in August 
2006, the NPRC indicated there were no records of exposure to 
herbicide for the veteran.  In sum, there is simply no record 
of the veteran's exposure to herbicides in service, nor any 
record demonstrating that herbicides were tested, stored, 
transported, or sprayed at Korat AFB where the veteran was 
stationed during his period of service in Thailand.  Overall, 
the veteran's assertions regarding herbicide exposure are 
outweighed by the other evidence of record.  

As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during his military 
service, and the veteran is therefore not entitled to service 
connection for prostate cancer on a presumptive basis as 
discussed in 38 C.F.R. § 3.309(e).  This does not, however, 
preclude the veteran from establishing his entitlement to 
service connection for prostate cancer with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994). 

However, the Board finds that service connection for prostate 
cancer on a direct basis is not warranted.  STRs are negative 
for any complaint, treatment, or diagnosis of a prostate 
disorder during service.  Post-service, the first mention in 
the claims file of complaints or treatment for prostate 
cancer is from 1999, so approximately 27 years after the 
veteran's discharge from service.  The Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The veteran was described 
in 1999 as having "long-standing" erectile dysfunction, but 
there is no competent evidence this is related to his 
prostate cancer, and the veteran has never claimed service 
connection for erectile dysfunction.  It follows that there 
is no basis to award service connection for his prostate 
cancer based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  In addition, the presumption of in-service 
incurrence for chronic diseases, in this case a malignant 
tumor, is not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, there is no 
competent evidence of a nexus between his prostate cancer and 
his military service decades earlier, to include his alleged 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
  
The Board acknowledges the veteran is competent to report 
purported symptoms of prostate cancer and any related 
problems.  See 38 C.F.R. § 3.159(a)(2).  However, neither he 
nor his representative, without evidence showing that either 
has medical training or expertise, is competent to render an 
opinion as to the medical etiology of the prostate cancer.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's prostate cancer claim on 
either a direct or presumptive basis.  So there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of prostate cancer, to 
include as due to herbicide (Agent Orange) exposure is 
denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


